17-3504
     Singh v. Barr
                                                                                                                    BIA
                                                                                                              Poczter, IJ
                                                                                                           A208 618 125
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 17th day of January, two thousand twenty.
 5
 6   PRESENT:
 7            BARRINGTON D. PARKER,
 8            MICHAEL H. PARK,
 9                 Circuit Judges. 1
10   _____________________________________
11
12   SATNAM SINGH,
13            Petitioner,
14
15                    v.                                                                     17-3504
16                                                                                           NAC
17   WILLIAM P. BARR, UNITED STATES
18   ATTORNEY GENERAL,
19            Respondent.
20   _____________________________________
21
22   FOR PETITIONER:                                  Dalbir Singh, New York, NY.
23
24   FOR RESPONDENT:                                  Joseph H. Hunt, Assistant
25                                                    Attorney General; Linda S.
26                                                    Wernery, Assistant Director;

              1
               Judge Christopher F. Droney, who was originally assigned to the panel, retired from the Court, effective
              January 1, 2020, prior to the resolution of this case. The remaining two members of the panel, who are in
              agreement, have determined the matter. See 28 U.S.C. § 46(d); 2d Cir. IOP E(b); United States v. Desimone,
              140 F.3d 457, 458–59 (2d Cir. 1998).
1                               Gregory M. Kelch, Trial Attorney,
2                               Office of Immigration Litigation,
3                               United States Department of
4                               Justice, Washington, DC.
5          UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review

8    is DENIED.

9          Petitioner Satnam Singh, a native and citizen of India,

10   seeks review of a September 29, 2017, decision of the BIA

11   affirming a January 31, 2017, decision of an Immigration Judge

12   (“IJ”) denying asylum, withholding of removal, and relief

13   under the Convention Against Torture (“CAT”).        In re Satnam

14   Singh, No. A206 618 125 (B.I.A. Sept. 29, 2017), aff’g No.

15   A206 618 125 (Immig. Ct. N.Y. City Jan. 31, 2017).       We assume

16   the   parties’   familiarity   with   the   underlying   facts   and

17   procedural history in this case.

18         Under the circumstances of this case, we have reviewed

19   both the BIA’s and IJ’s decisions.           See Yun-Zui Guan v.

20   Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).        The applicable

21   standards of review are well established.            See 8 U.S.C.

22   § 1252(b)(4); Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d

23   Cir. 2018).

24         “Considering the totality of the circumstances, and all

25   relevant factors, a trier of fact may base a credibility
                                      2
1    determination on the . . . candor[] or responsiveness of the

2    applicant . . . , the consistency between the applicant’s .

3    .   .   written   and   oral   statements   .   .   .   ,   the   internal

4    consistency of each such statement, the consistency of such

5    statements with other evidence of record . . . without regard

6    to whether an inconsistency, inaccuracy, or falsehood goes to

7    the heart of the applicant’s claim, or any other relevant

8    factor.”     8 U.S.C. § 1158(b)(1)(B)(iii).         “We defer . . . to

9    an IJ’s credibility determination unless, from the totality

10   of the circumstances, it is plain that no reasonable fact-

11   finder could make such an adverse credibility ruling.”                Xiu

12   Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord

13   Hong Fei Gao, 891 F.3d at 76.           Although two of the IJ’s

14   findings are questionable, we find substantial evidence for

15   the adverse credibility determination given Singh’s clearly

16   contradictory statements about whether members of opposition

17   political parties visited his family home looking for him and

18   beat his mother.

19           Singh alleged that he was attacked twice on account of

20   his status as a worker for the Shiromani Akali Dal Man

21   Amritsar, or SADA.       He testified that at some point after

22   the second attack, opposition party members went to his

23   family home looking for him and beat his mother.              The
                                        3
1    agency reasonably relied on Singh’s inconsistent statements

2    about what happened to his mother.   See 8 U.S.C.

3    § 1158(b)(1)(B)(iii).   Singh testified that people went to

4    his family home, asked where he was, and beat his mother,

5    which was why she no longer lived in the home.   When asked

6    why his mother’s letter did not mention this incident,

7    Singh retracted his testimony and stated that she was not

8    beaten, and that people did not ask where he was; rather,

9    he said his mother feared that she would be beaten if she

10   returned to the family home.   As the IJ noted, Singh’s

11   application also omitted any allegation that his mother was

12   beaten or that she fled the family home out of fear of

13   being beaten.   These inconsistencies provide substantial

14   evidence because they go to the heart of Singh’s claim that

15   opposition party members continue to target him for harm.

16   See Xian Tuan Ye v. Dep’t of Homeland Sec., 446 F.3d 289,

17   295 (2d Cir. 2006) (holding that a single material

18   inconsistency relating to the persecution from which an

19   applicant sought asylum provided substantial evidence for

20   an adverse credibility determination); see also Siewe v.

21   Gonzales, 480 F.3d 160, 170 (2d Cir. 2007) (“[A] single false

22   document or a single instance of false testimony may (if

23   attributable to the petitioner) infect the balance of the
                                    4
1    alien’s uncorroborated or unauthenticated evidence.”).

2    Singh does not challenge the IJ’s findings that he failed

3    to rehabilitate his testimony with reliable corroborating

4    evidence.        See Yueqing Zhang v. Gonzales, 426 F.3d 540, 545

5    n.7 (2d Cir. 2005) (providing that issues not raised in an

6    opening brief are waived).

7         The    IJ’s     remaining     findings      do   not    add    significant

8    support for the adverse credibility determination.                      Although

9    in response to a question on cross examination about whether

10   he   was    a    member    of   SADA,    Singh   said     yes,     he   otherwise

11   affirmatively and consistently stated that he was only a

12   worker     for    the     party.    To    the    extent     the    IJ   found   an

13   inconsistency about whether Singh left hiding to travel to

14   Delhi for a visa, while we acknowledge that Singh could have

15   been more candid, there is no internal inconsistency in his

16   testimony: he said he did not leave hiding during the day and

17   when questioned about his trip to Delhi, explained that he

18   traveled at night.          Despite these two questionable findings,

19   remand is not warranted given the direct inconsistencies

20   regarding his mother’s beating and the visit to his family

21   home.      See Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d
22   315, 335 (2d Cir. 2006) (holding that an error does not

23   require remand if “we can state with confidence that the same
                                              5
1    decision would be made if we were to remand”).

2           Given the inconsistencies in Singh’s testimony and the

3    lack    of   reliable   corroboration,   the   adverse   credibility

4    determination is supported by substantial evidence.             See

5    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167;

6    Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An

7    applicant’s failure to corroborate his or her testimony may

8    bear on credibility, because the absence of corroboration in

9    general makes an applicant unable to rehabilitate testimony

10   that has already been called into question.”).           The agency

11   therefore properly denied asylum, withholding of removal, and

12   CAT relief because all three forms of relief are based on the

13   same discredited factual predicate.        See Paul v. Gonzales,

14   444 F.3d 148, 156–57 (2d Cir. 2006).

15          For the foregoing reasons, the petition for review is

16   DENIED.      All pending motions and applications are DENIED and

17   stays VACATED.

18                                   FOR THE COURT:
19                                   Catherine O’Hagan Wolfe,
20                                   Clerk of Court
21




                                       6